DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10-16 and 18 are pending in this application.Claims 1, 5, 13, and 16 are presented as currently amended claims.
Claims 2-4, 6-8, 10-12, and 14-15 are presented as previously amended or original claims.
Claim 18 is newly presented.
Claims 9 and 17 were previously cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 20130293394 A1) (hereinafter Rubin) in view of Gignac et al. (US 20170025001 A1) (hereinafter Gignac) in view of Oshida et al. (US 20170092126 A1) (hereinafter Oshida). As regards the individual claims:
Regarding claim 1, Rubin teaches a:
method for detection of a target vehicle without vehicle-to-vehicle capability, (Rubin: ¶ 024; vehicle-to-vehicle collision prevention systems and method[])
the method being performed by an electronic control unit, the method comprising: (Rubin: Clm. 001; a V2V transmitter configured to operate in a transmitting vehicle)
obtaining sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within a sensing range of the at least one on-board sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
determining , based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
While Rubin does not explicitly teach:
determining, based on the sensor data, target object class information associated with the target vehicle; Gignac does teach:
determining, based on the sensor data, target object class information associated with the target vehicle (Gignac: ¶ 006; An imaging device collects object imaging data representing objects within a visible detection range of the imaging device. An object detection and classification system module has an object classification sub-module used to classify the objects within the visible detection range of the imaging device as a vehicle type or a pedestrian and to output each as an object attribute data. A target fusion module receives the object attribute data from the object detection and classification system module, fuses the object attribute data with the vehicle attribute data to create the fused object attribute data, and forwards the fused object attribute data to the communication system module for transmission.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Gignac because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rubin and Gignac’s base methods are similar methods of sharing information between vehicles to improve safety and performance; however, Gignac’s method has been improved by sharing object classification data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gignac’s known improvement to Rubin using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it provide the most complete situational awareness to all vehicles.
wherein the fusion data includes the target object class information associated with the target vehicle  (Gignac: ¶ 043; imaging device 36 collects object imaging data 70 representing objects within a visible detection range 28 of the imaging device 36. An object detection and classification system module 54 has an object classification sub-module 64 used to classify the objects within the visible detection range 28 as a vehicle type or a pedestrian and to output each as an object attribute data 70. A target fusion module 50 receives the object attribute data 70 from the object detection and classification system module 54, fuses the object attribute data 70 with the vehicle attribute data 30 to create the fused object attribute data 32, and forwards the fused object attribute data 32 to the communication system module 40 for transmission.)
While the previously applied art does not explicitly teach:
determining that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other parties (Rubin: ¶ 171; vehicles in the proxy candidate list [which are identified by local sensors] that are properly transmitting are not proxied. Thus, there is minimum duplication of transmitted messages.) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong
While the previously applied art does not explicitly teach:
wirelessly receiving map data from a traffic information collecting center; however, Oshida does teach:
and wirelessly receiving map data from a traffic information collecting center (Oshida: ¶ 029; V2X communication device [is in] communication with the traffic light 1. The V2X communication is established to permit the vehicle 4 to receive the LDM [Local Dynamic Map] including the position information about the pedestrians 5_1-5_3 from the traffic light 1. . . map information may be [inter alia] supplied from the ITS through the traffic light 1 or other roadside unit by using a service based on V2X communication.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Oshida because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would then fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby user which will reduce likelihood of a collision by sharing a variety of sensor data between nearby vehicles (Oshida: ¶ 002-003).
Oshida further teaches:
the map data comprising positioning information of the target vehicle (Oshida: ¶ 028; [a] communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties [and] associated time information [and this information is] integrated in the form of map information, for example, for an LDM (local dynamic map). The LDM generated in such an instance should include the IDs and position information about the pedestrians . . . the map information should be supplied from the traffic light 1 or other fixed roadside unit and added to the LDM or combined with map information possessed by a navigation system mounted in the vehicle (automobile) 4 that receives the map information) (Oshida: ¶ 046; When the emergency vehicle 6 is about to pass through the intersection, the emergency vehicle 6 uses the uplink 62 for V2X communication to notify the roadside unit (traffic light 1) of an approaching emergency vehicle [and] other elements and operations are the same as described in conjunction with the first embodiment).
And Rubin further teaches:
the positioning data of the target vehicle being based on the fusion data as wirelessly transmitted by the electronic control unit (Rubin: ¶ 482; additional means for improving positional accuracy, and that is lane maps. Vision systems, in the current art, are well capable of determining painted lane lines under a wide variety of circumstances. A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy. This determination, in conjunction with the lane map provides a high-accuracy location source.)
Regarding claim 2, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using the vehicle-to-vehicle system to another vehicle having its own vehicle-to-vehicle system  (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 3, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
further comprising wherein the fusion data is wirelessly transmitted using a cellular network radio technology or a wireless local area network radio technology to another vehicle without vehicle-to-vehicle capability to a traffic information collecting center (Rubin: ¶ 722-723; standard consumer mobile device [can] implement its own V2V information transmission, particularly for pedestrians and bicycles . . . an app on the device is able to transmit her location and speed (walking speed) as a WiFi or cellular data packet. Such information may be received by a V2V device in a nearby vehicle, and then used to prevent the vehicle from hitting the pedestrian. Similarly, an app in such a device may monitor V2V transmit traffic [from an equipped vehicle], which is at least partially replicated into the wireless network, such as WiFi, of the device and compare it to the location of the device)
Regarding claim 4, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
further comprising wherein the current position data of the ego vehicle is global positioning system, data (Rubin: ¶ 722-723; raw position information into the V2V transceiver comes from a local or embedded GPS receiver)
and wherein the fusion data comprises GPS data representing the current position of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 5, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Gignac further teaches:
wherein the target object class information is selected from a set of target object classes each of which is associated with a label, and wherein the fusion data comprises the label of the target object class (Gignac: ¶ 043; imaging device 36 collects object imaging data 70 representing objects within a visible detection range 28 of the imaging device 36. An object detection and classification system module 54 has an object classification sub-module 64 used to classify the objects within the visible detection range 28 as a vehicle type or a pedestrian and to output each as an object attribute data 70.)
Regarding claim 6, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the sensor data is obtained as combined sensor data from at least two of the on-board sensors of different type (Rubin: ¶ 474-476; [positioning] algorithm works as follows. (a) The first vehicle determines its absolute geolocation using the best means available to it, such as GPS coordinates. (b) It records the location in received messages from all vehicles in its range. (c) It makes its best determination of the relative location to itself of every vehicle within sight or sensor distance (the vehicles "in sight.") (d) It compares the data received in (b) with the data computed in (c) to map the equipped vehicles in range to the vehicles in sight, where possible. Note that not all vehicles in sight may be equipped, and vice versa. Vehicles that may be so mapped are called the "consensus building set." (e) It then compares, for each vehicle in the consensus building set, the absolute geolocation as computed in (c) with the location in the received message received in (b). (f) These differences, as determined in (e), are the offsets for each vehicle in the consensus building set. (g) All of the offsets in (f) are averaged . . . averaging is done only for vehicles whose position relative to the first vehicle may be determined by local sensors, such as radar, sonar or video. (Other sensors specifically adapted to this task may also be used, such as lidar or magnetic sensing.)) (Rubin: ¶ 482; A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy [and further applied to the above algorithm])
Regarding claim 7, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the at least one on-board sensor is one or more of a radar based sensor, a camera based sensor, a Light Detection and Ranging based sensor, and an ultra high frequency radio based sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
Regarding claim 8, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the positioning data of the ego vehicle comprises at least one of a current position, a current direction and a current speed of the ego vehicle (Rubin: Fig. 022; [table showing the data transmitted in a V2V message includes a current position, a current direction and a current speed])

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale

Regarding claim 10, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wirelessly receiving fusion data of another target vehicle from another vehicle (Rubin: ¶ 055-056; a message header indicates that a message is a proxy message being transmitted by a vehicle other than the subject vehicle [this is] a novel method to "hand off" the transmission of a proxy message from one transmitting vehicle to another transmitting vehicle.)
Regarding claim 11, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
providing the fusion data as an input to at least one vehicle control system (Rubin: ¶ 428-432; camera may be used [or other sensors may be used for] observing cars sliding on a slippery road may be considered either a road condition or a traffic condition. Also road conditions include the state of fixtures such as the current or predicted state of traffic lights. . . the V2V system may now identify a vehicle about to run a stop sign or red light . . . the inclusion of collision type information in a message is generally non-required information, but information that may be helpful in creating a response [and] if a V2V system included automatic vehicle responses, those responses would be similar to the human responses)
While Rubin does not explicitly teach:
and performing vehicle control using the at least one vehicle control system and based on the fusion data; Rubin does teach:
A system where the driver can set the threshold for an automatic response to a received warning message from the system, a threshold, that once exceed, permits automatic control of the vehicle to mitigate the consequences from a predicted possible collision (Rubin: ¶ 444; drivers or owners of vehicles may select a threshold for automatic vehicle response to received risk messages. Below this threshold the vehicle will not take automatic protective, mitigation, or avoidance action. At or above this threshold, the vehicle will.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that for Rubin's system to be able to trigger or block autonomous vehicle responses from the vehicles control system, it must be interfaced as pass the fusion system data, in some form, to the vehicle control system.
Regarding claim 12, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 11. Rubin further teaches:
and/or and providing a warning indication of the target vehicle to a user interface of the ego vehicle (Rubin: ¶ 710; a large number of options exist for the V2V system to communicate with the driver, one preferred embodiment is by the use of visual indicators [for example] Red LEDs on the left or right indicates that a [target] vehicle is too close on that side)
Regarding claim 13, Rubin teaches an:
electronic control unit configured to detect a target vehicle without vehicle-to-vehicle capability, the electronic control unit comprising: (Rubin: Clm. 001; a V2V transmitter configured to operate in a transmitting vehicle)(Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected])
an obtain module configured to obtain sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within a sensing range of the at least one on-board sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
While Rubin does not explicitly teach:
a determine module configured to determine that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other parties (Rubin: ¶ 171; vehicles in the proxy candidate list [which are identified by local sensors] that are properly transmitting are not proxied. Thus, there is minimum duplication of transmitted messages.) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong.
a determine module configured to determine, based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Rubin does not explicitly teach:
an object classifier configured to classify the target vehicle into a target object class selected from a set of target object classes, each of which is associated with a label; however, Gignac does teach:
an object classifier configured to classify the target vehicle into a target object class selected from a set of target object classes, each of which is associated with a label (Gignac: ¶ 006; An imaging device collects object imaging data representing objects within a visible detection range of the imaging device. An object detection and classification system module has an object classification sub-module used to classify the objects within the visible detection range of the imaging device as a vehicle type or a pedestrian and to output each as an object attribute data. A target fusion module receives the object attribute data from the object detection and classification system module, fuses the object attribute data with the vehicle attribute data to create the fused object attribute data, and forwards the fused object attribute data to the communication system module for transmission.)
a transmit module configured to wirelessly transmit the fusion data of the target vehicle wherein the fusion data comprises the label of the target object class  (Gignac: ¶ 043; imaging device 36 collects object imaging data 70 representing objects within a visible detection range 28 of the imaging device 36. An object detection and classification system module 54 has an object classification sub-module 64 used to classify the objects within the visible detection range 28 as a vehicle type or a pedestrian and to output each as an object attribute data 70. A target fusion module 50 receives the object attribute data 70 from the object detection and classification system module 54, fuses the object attribute data 70 with the vehicle attribute data 30 to create the fused object attribute data 32, and forwards the fused object attribute data 32 to the communication system module 40 for transmission.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Gignac because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rubin and Gignac’s base methods are similar methods of sharing information between vehicles to improve safety and performance; however, Gignac’s method has been improved by sharing object classification data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gignac’s known improvement to Rubin using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it provide the most complete situational awareness to all vehicles.
While the previously applied art does not explicitly teach:
wirelessly receiving map data from a traffic information collecting center; however, Oshida does teach:
and a receive module configured to wirelessly receive map data from a traffic information collecting center (Oshida: ¶ 029; V2X communication device [is in] communication with the traffic light 1. The V2X communication is established to permit the vehicle 4 to receive the LDM [Local Dynamic Map] including the position information about the pedestrians 5_1-5_3 from the traffic light 1. . . map information may be [inter alia] supplied from the ITS through the traffic light 1 or other roadside unit by using a service based on V2X communication.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Oshida because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would then fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby user which will reduce likelihood of a collision by sharing a variety of sensor data between nearby vehicles (Oshida: ¶ 002-003).
Oshida further teaches:
the map data comprising positioning information of the target vehicle (Oshida: ¶ 028; [a] communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties [and] associated time information [and this information is] integrated in the form of map information, for example, for an LDM (local dynamic map). The LDM generated in such an instance should include the IDs and position information about the pedestrians . . . the map information should be supplied from the traffic light 1 or other fixed roadside unit and added to the LDM or combined with map information possessed by a navigation system mounted in the vehicle (automobile) 4 that receives the map information) (Oshida: ¶ 046; When the emergency vehicle 6 is about to pass through the intersection, the emergency vehicle 6 uses the uplink 62 for V2X communication to notify the roadside unit (traffic light 1) of an approaching emergency vehicle [and] other elements and operations are the same as described in conjunction with the first embodiment)
And Rubin further teaches:
the positioning data of the target vehicle being based on the fusion data as wirelessly transmitted by the electronic control unit (Rubin: ¶ 482; additional means for improving positional accuracy, and that is lane maps. Vision systems, in the current art, are well capable of determining painted lane lines under a wide variety of circumstances. A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy. This determination, in conjunction with the lane map provides a high-accuracy location source.)
Regarding claim 14, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using the vehicle-to-vehicle system to another vehicle having its own vehicle-to-vehicle system (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 15, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using a cellular network radio technology or a wireless local area network radio technology to another vehicle without vehicle-to-vehicle capability or to a traffic information collecting center (Rubin: ¶ 722-723; standard consumer mobile device [can] implement its own V2V information transmission, particularly for pedestrians and bicycles . . . an app on the device is able to transmit her location and speed (walking speed) as a WiFi or cellular data packet. Such information may be received by a V2V device in a nearby vehicle, and then used to prevent the vehicle from hitting the pedestrian. Similarly, an app in such a device may monitor V2V transmit traffic [from an equipped vehicle], which is at least partially replicated into the wireless network, such as WiFi, of the device and compare it to the location of the device)
Regarding claim 16, Rubin teaches a:
computer program product for detection of a target vehicle without vehicle-to-vehicle capability, the computer program product comprising a non- transitory computer readable storage medium storing a computer code which, when run on processing circuitry of an electronic control unit, causes the electronic control unit to: (Rubin: Fig. 012; [showing an electronic control unit capable of running computer code and containing processing circuitry])

    PNG
    media_image2.png
    504
    453
    media_image2.png
    Greyscale

obtain sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within a sensing range of the at least one on-board sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
While Rubin does not explicitly teach:
determine that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other parties (Rubin: ¶ 171; vehicles in the proxy candidate list [which are identified by local sensors] that are properly transmitting are not proxied. Thus, there is minimum duplication of transmitted messages.) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong.
Rubin further teaches:
determine, based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
While Rubin does not explicitly teach:
determine, based on the sensor data, target object class information associated with the target vehicle; Gignac does teach:
 determine, based on the sensor data, target object class information associated with the target vehicle  (Gignac: ¶ 006; An imaging device collects object imaging data representing objects within a visible detection range of the imaging device. An object detection and classification system module has an object classification sub-module used to classify the objects within the visible detection range of the imaging device as a vehicle type or a pedestrian and to output each as an object attribute data. A target fusion module receives the object attribute data from the object detection and classification system module, fuses the object attribute data with the vehicle attribute data to create the fused object attribute data, and forwards the fused object attribute data to the communication system module for transmission.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Gignac because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rubin and Gignac’s base methods are similar methods of sharing information between vehicles to improve safety and performance; however, Gignac’s method has been improved by sharing object classification data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gignac’s known improvement to Rubin using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it provide the most complete situational awareness to all vehicles.
wirelessly transmit the fusion data of the target vehicle wherein the fusion data includes the target object class information associated with the target vehicle  (Gignac: ¶ 043; imaging device 36 collects object imaging data 70 representing objects within a visible detection range 28 of the imaging device 36. An object detection and classification system module 54 has an object classification sub-module 64 used to classify the objects within the visible detection range 28 as a vehicle type or a pedestrian and to output each as an object attribute data 70. A target fusion module 50 receives the object attribute data 70 from the object detection and classification system module 54, fuses the object attribute data 70 with the vehicle attribute data 30 to create the fused object attribute data 32, and forwards the fused object attribute data 32 to the communication system module 40 for transmission.)
While the previously applied art does not explicitly teach:
and wirelessly receiving map data from a traffic information collecting center; however, Oshida does teach:
and a receive module configured to wirelessly receive map data from a traffic information collecting center (Oshida: ¶ 029; V2X communication device [is in] communication with the traffic light 1. The V2X communication is established to permit the vehicle 4 to receive the LDM [Local Dynamic Map] including the position information about the pedestrians 5_1-5_3 from the traffic light 1. . . map information may be [inter alia] supplied from the ITS through the traffic light 1 or other roadside unit by using a service based on V2X communication.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Oshida because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would then fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby user which will reduce likelihood of a collision by sharing a variety of sensor data between nearby vehicles (Oshida: ¶ 002-003).
Oshida further teaches:
the map data comprising positioning information of the target vehicle (Oshida: ¶ 028; [a] communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties [and] associated time information [and this information is] integrated in the form of map information, for example, for an LDM (local dynamic map). The LDM generated in such an instance should include the IDs and position information about the pedestrians . . . the map information should be supplied from the traffic light 1 or other fixed roadside unit and added to the LDM or combined with map information possessed by a navigation system mounted in the vehicle (automobile) 4 that receives the map information) (Oshida: ¶ 046; When the emergency vehicle 6 is about to pass through the intersection, the emergency vehicle 6 uses the uplink 62 for V2X communication to notify the roadside unit (traffic light 1) of an approaching emergency vehicle [and] other elements and operations are the same as described in conjunction with the first embodiment)
And Rubin further teaches:
the positioning data of the target vehicle being based on the fusion data as wirelessly transmitted by the electronic control unit (Rubin: ¶ 482; additional means for improving positional accuracy, and that is lane maps. Vision systems, in the current art, are well capable of determining painted lane lines under a wide variety of circumstances. A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy. This determination, in conjunction with the lane map provides a high-accuracy location source.)
Regarding claim 18, as detailed above, Rubin as modified by Gignac as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the target object class information is selected from a list of target object classes including cars, lorries, trucks, motorcycles, bicycles, horses, and horse carriages  (Rubin: ¶ 153; [shared] "Core information" refers generally to a vehicle's position, speed, direction and size [but] may be include[] vehicle type designation) (Rubin: Table 8;  Vehicle Type [can include] private car, pickup, or van, type size 9 private vehicle, small size 10 private car, pickup, or van, large 11 motorcycle 12 limousine -- long or stretch 13 commercial pickup or van, large 14 medium size commercial truck 15 stopped medium size delivery vehicle 16 semi-tractor only 17 semi, one trailer 18 semi, two trailers 19 semi, three trailers 20 semi, oversize width 21 short bus 22 full-size bus or RV 23 emergency vehicle, small or medium 24 emergency vehicle, large 25 farm vehicle 26 oversize vehicle 27 in roadway still equipment 28 in roadway still obstruction or barrier 29 in roadway debris 30 accident 31 bicyclist 32 bicyclist, double or trailer 33 pedestrian, upright 34 pedestrian, high speed, e.g. runner 35 handicapped person, e.g. wheelchair 36 person down on roadway 37 crowd on roadway 38 event on roadway, e.g. crafts fair 39 domestic animal, e.g. guide dog 40 non-domestic animal, e.g. livestock 41 wild animal, e.g. deer 42 other tiny (size TBD) 43 other small (size TBD) 44 other medium (size TBD) 45 other large (size TBD) 46 other very large (size TBD) 47 other oversize (size TBD) 48 reserved 49-62 unknown vehicle type 63)
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 13, and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Miller (US 9646496 B1) which discloses a connected traffic safety system which sends at least one of vehicle location data, direction heading data, elevation data and speed data from the OBU-equipped vehicle to a traffic signal controller generated for at least one non-Onboard Unit (OBU)-equipped vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663